Name: Commission Implementing Regulation (EU) No 718/2014 of 27 June 2014 amending Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the EuropeanÃ Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  foodstuff;  tariff policy;  agricultural activity;  cooperation policy;  health;  trade
 Date Published: nan

 28.6.2014 EN Official Journal of the European Union L 190/55 COMMISSION IMPLEMENTING REGULATION (EU) No 718/2014 of 27 June 2014 amending Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Articles 15(5) and 63(1) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (3) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of recent food incidents notified through the Rapid Alert System for Food and Feed, the findings of audits to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, for consignments of table grapes originating from Peru and dried apricots originating from Turkey, the relevant sources of information indicate the emergence of new risks requiring the introduction of an increased level of official controls. Entries concerning those consignments should therefore be included in the list. (5) In addition, the list should be amended by deleting the entries for commodities for which the available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official controls is therefore no longer justified. On this basis, the entry in the list concerning curry from India should be deleted. (6) Finally, the list should also be amended by increasing the frequency of official controls for the commodities for which the same sources of information show a higher degree of non-compliance with the relevant Union legislation, thereby warranting an increased level of official controls. The entry in the list concerning Brassica oleracea from China should therefore be amended accordingly. (7) In order to ensure consistency and clarity, it is appropriate to replace Annex I to Regulation (EC) No 669/2009. (8) Article 19 of Regulation (EC) No 669/2009 provides for a transitional period of five years from the entry into force of that Regulation during which the minimum requirements for designated points of entry (DPEs) may be progressively implemented. Accordingly, the competent authorities of the Member States should be allowed, during that transitional period, to carry out the required identity and physical checks at control points other than the DPEs. In those cases, such control points should comply with the minimum requirements for DPEs set out in that Regulation. This transitional period will expire on 14 August 2014. (9) A number of Member States have indicated to the Commission that they still face practical difficulties with the application of the minimum requirements for DPEs. In addition, a review of the provisions applicable to DPEs and to border controls in general is currently ongoing, following the adoption by the Commission of a proposal for a Regulation of the European Parliament and of the Council on official controls and other official activities (4). This may result in changes to the requirements applicable to DPEs and to border controls in general. Pending the outcome of this review, it is appropriate to extend the transitional period referred to in Article 19 of Regulation (EC) No 669/2009 for an additional term of five years, so as to allow the smooth entry into force of any new requirement that might result from that review. (10) Regulation (EC) No 669/2009 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 669/2009 is amended as follows: 1. Paragraph 1 of Article 19 is replaced by the following: 1. For a period of 10 years from the date of entry into force of this Regulation, where a designated point of entry is not equipped with the facilities required to carry out identity and physical checks as provided for in Article 8(1)(b), those checks may be carried out at another control point in the same Member State, authorised for that purpose by the competent authority, before goods are declared for release for free circulation, provided that such control point complies with the minimum requirements laid down in Article 4. 2. Annex I to Regulation (EC) No 669/2009 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 165, 30.4.2004, p. 1. (3) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). (4) Commission proposal for a Regulation of the European Parliament and of the Council on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health, plant reproductive material, plant protection products and amending Regulations (EC) No 999/2001, (EC) No 1829/2003 and (EC) No 1831/2003, Council Regulation (EC) No 1/2005, Regulation of the European Parliament and of the Council (EC) No 396/2005, Council Regulations (EC) No 834/2007 and (EC) No 1099/2009, Regulations of the European Parliament and of the Council (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012 and (EU) No 652/2014, and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and Directive of the European Parliament and of the Council 2009/128/EC (Official controls Regulation) (COM(2013) 265 final). ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Dried grapes (vine fruit) (Food) 0806 20 Afghanistan (AF) Ochratoxin A 50  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Strawberries (frozen) (Food) 0811 10 China (CN) Norovirus and hepatitis A 5 Brassica oleracea (other edible Brassica, Chinese Broccoli ) (2) (Food  fresh or chilled) ex 0704 90 90 40 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 50 Pomelos (Food  fresh) ex 0805 40 00 31; 39 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20 Tea, whether or not flavoured (Food) 0902 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (5) 10  Aubergines  0709 30 00; ex 0710 80 95 72 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (6) 10  Bitter melon (Momordica charantia)  ex 0709 99 90; ex 0710 80 95 70 70 (Food  fresh, chilled or frozen vegetables)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 10 10 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (6) 20  Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10; ex 0709 60 99 20 (Food  fresh, chilled or frozen vegetables)  0710 80 51; ex 0710 80 59 20  Oranges (fresh or dried)  0805 10 20; 0805 10 80 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (7) 10  Strawberries (fresh)  0810 10 00 (Food) Peppers (sweet and other than sweet) (Capsicum spp.) (Food  fresh, chilled or frozen) 0709 60 10; ex 0709 60 99; 20 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (8) 10 0710 80 51; ex 0710 80 59 20 Betel leaves (Piper betle L.) (Food) ex 1404 90 00 10 India (IN) Salmonella (9) 10  Capsicum annuum, whole  0904 21 10 India (IN) Aflatoxins 10  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 (Food  dried spices) Enzymes;prepared enzymes (Feed and food) 3507 India (IN) Chloramphenicol 50  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 Indonesia (ID) Aflatoxins 20 (Food  dried spices)  Peas with pods (unshelled)  ex 0708 10 00 40 Kenya (KE) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (10) 10  Beans with pods (unshelled)  ex 0708 20 00 40 (Food  fresh or chilled) Mint (Food  fresh or chilled herb) ex 1211 90 86 30 Morocco (MA) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (11) 10 Dried beans (Food) 0713 39 00 Nigeria (NG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (12) 50 Table grapes (Food  fresh) 0806 10 10 Peru (PE) Pesticide residues (13) 10 Watermelon (Egusi, Citrullus lanatus) seeds and derived products ex 1207 70 00; ex 1106 30 90; ex 2008 99 99 10 30 50 Sierra Leone (SL) Aflatoxins 50 (Food)  Groundnuts (peanuts), in shell  1202 41 00 Sudan (SD) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Peppers (other than sweet)(Capsicum spp.) (Food  fresh or chilled) ex 0709 60 99 20 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (14) 10 Betel leaves (Piper betle L.) (Food) ex 1404 90 00 10 Thailand (TH) Salmonella (9) 10  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Salmonella (9) 10  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30 (Food  fresh or chilled herbs)  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (15) 10  Basil (holy, sweet)  ex 1211 90 86 20 (Food  fresh or chilled herbs)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 10 10 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (15) 20  Aubergines  0709 30 00; ex 0710 80 95 72 (Food  fresh, chilled or frozen vegetables) Dried apricots (Food) 0813 10 00 Turkey (TR) Sulphites (16) 10  Sweet Peppers (Capsicum annuum)  0709 60 100710 80 51 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (17) 10 (Food  fresh, chilled or frozen vegetables) Vine leaves (Food) ex 2008 99 99 11; 19 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (18) 10 Dried grapes (vine fruit) (Food) 0806 20 Uzbekistan (UZ) Ochratoxin A 50  Coriander leaves  ex 0709 99 90 72 Vietnam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (19) 20  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley  ex 0709 99 90 40 (Food  fresh or chilled herbs)  Okra  ex 0709 99 90 20 Vietnam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (19) 20  Peppers (other than sweet)(Capsicum spp.)  ex 0709 60 99 20 (Food  fresh or chilled) (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists, the CN code is marked ex . (2) Species of Brassica oleracea L. convar. Botrytis (L) Alef var.Italica Plenck, cultivar alboglabra. Also known as Kai Lan , Gai Lan , Gailan , Kailan , Chinese bare Jielan . (3) In particular, residues of: Chlorfenapyr, Fipronil (sum fipronil + sulfone metabolite (MB46136) expressed as fipronil), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Acetamiprid, Dimethomorph and Propiconazole. (4) In particular, residues of: Triazophos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Parathion-methyl (sum of Parathion-methyl and paraoxon-methyl expressed as Parathion-methyl), Phenthoate, Methidathion. (5) In particular, residues of: Buprofezin; Imidacloprid; Fenvalerate and Esfenvalerate (Sum of RS & SR isomers); Profenofos; Trifluralin; Triazophos; Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)). (6) In particular, residues of: Amitraz (amitraz including the metabolites containing the 2,4-dimethylaniline moiety expressed as amitraz), Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Chlorfenapyr, Chlorpyrifos, Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Diafenthiuron, Diazinon, Dichlorvos, Dicofol (sum of p, p ² and o,p ² isomers), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Fenamidone, Imidacloprid, Malathion (sum of malathion and malaoxon expressed as malathion), Methamidophos, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Monocrotophos, Oxamyl, Profenofos, Propiconazole, Thiabendazole, Thiacloprid. (7) In particular, residues of: Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Cyfluthrin (cyfluthrin including other mixtures of constituent isomers (sum of isomers)) Cyprodinil, Diazinon, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Oxamyl, Phenthoate, Thiophanate-methyl. (8) In particular, residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Chlorpyrifos, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Cyproconazole, Dicofol (sum of p, p ² and o,p ² isomers), Difenoconazole, Dinotefuran, Ethion, Flusilazole, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Profenofos, Propiconazole, Thiophanate-methyl and Triforine. (9) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 (OJ L 338, 22.12.2005, p. 1). (10) In particular, residues of: Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Chlorpyrifos, Acephate, Methamidophos, Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Diafenthiuron, Indoxacarb as sum of the isomers S and R. (11) In particular, residues of: Chlorpyrifos, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Hexaconazole, Parathion-methyl (sum of Parathion-methyl and paraoxon-methyl expressed as Parathion-methyl), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Flutriafol, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Flubendiamide, Myclobutanyl, Malathion (sum of malathion and malaoxon expressed as malathion). (12) In particular, residues of Dichlorvos. (13) In particular, residues of Diniconazole, Ethephon and Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl). (14) In particular, residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Triazophos, Malathion (sum of malathion and malaoxon expressed as malathion), Profenofos, Prothiofos, Ethion, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Triforine, Procymidone, Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride). (15) In particular, residues of: Acephate, Carbaryl, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Chlorpyrifos, Chlorpyrifos-methyl, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Ethion, Malathion (sum of malathion and malaoxon expressed as malathion), Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)), Methamidophos, Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Monocrotophos, Profenofos, Prothiofos, Quinalphos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Triazophos, Dicrotophos, EPN, Triforine. (16) Reference methods: EN 1988-1:1998, EN 1988-2:1998 or ISO 5522:1981. (17) In particular, residues of: Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Oxamyl, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Clofentezine, Diafenthiuron, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride), Malathion (sum of malathion and malaoxon expressed as malathion), Procymidone, Tetradifon, Thiophanate-methyl. (18) In particular, residues of: Azoxystrobin, Boscalid, Chlorpyrifos, Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Kresoxim-methyl, Lambda-cyhalothrin, Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)), Methoxyfenozide, Metrafenone, Myclobutanil, Penconazole, Pyraclostrobin, Pyrimethanil, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Trifloxystrobin. (19) In particular, residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Chlorpyrifos, Profenofos, Permethrin (sum of isomers), Hexaconazole, Difenoconazole, Propiconazole, Fipronil (sum fipronil + sulfone metabolite (MB46136) expressed as fipronil), Propargite, Flusilazole, Phenthoate, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Quinalphos, Pencycuron, Methidathion, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Fenbuconazole.